Title: To Thomas Jefferson from Joseph Atkinson, 21 September 1791
From: Atkinson, Joseph
To: Jefferson, Thomas



Sir
Stateburg So Carolina Sepr 21st. 1791

Being inform’d that there has been Orders by official Authority, for some Enquiries to be made, whether any Manufactories are establish’d in this State? what Progress are already made in them? and whether there is any probable Prospect of their being carried on to any Advantage? I was peculiarly pleas’d with the Information from the satisfaction it afforded me (as a warm Advocate for extending general Benefits to my Country) in reflecting that Characters are appointed at the Head of Departments in the general Government, so attentive in investigating the Situation of distant States and so Assiduous in wishing to promote such Establishments  as with Attention and the fostering Care of public Notice promise to become gen’rally useful and to be nearly of equal Benefit to ev’ry Branch of the Federal Union as the promotion of Agriculture and superior to that of Commerce; as by giving the best Encouragement to Industry, forming the early Manners of the numerous Youth, supplying the Wants of the Citizens generally with those Articles which with ev’ry Dissadvantage we are now oblig’d to take from Foreigners, afford constant Employment to the Poor, give general Circulation of Cash amongst ourselves, add increasing Strength to Government and will prove a continual Source of Independence to the federal States; And notwistanding, it has hitherto been the prevailing Opinion and has been industriously propogated from partial Views, that the southern States from the Manners of their Inhabitants, their Situation and Climate, have and ever wou’d be hostile to Manufactories of ev’ry Kind, yet Experience and Observation (especially since the Introduction of mechanical Improvements into this Country) have of late convinc’d me that under ev’ry Difficulty arising from Prejudice, local Situation, or the Habits of the People, Manufactories once establish’d and properly encourag’d, may be carried on even in the Southern States, at a Distance from the Metropolis to a considerable Extent beneficial to the Undertaker and highly advantageous to the Community; A small Attempt of that Kind by an ingenious Mechanic lately arriv’d from North Britain has been made at the high Hills Santee near this place, situated in a healthy and most plentiful part of this State, but unhappily most of the Inhabitants have not been accustom’d to Labor and Industry. Yet under ev’ry Dissadvantage of Prejudice in the People with very few Resources except his own Application and diligent Attention, has erected and work’d Jennies, Carding, Slabbing and spinning Machines of the newest English Contruction and equal in their Execution to any of the like Size made in Europe, and with the trifling Assistance only of a few Negroes, he was supplied with by two Gentlemen in the Neighbourhood, and without any pecuniary Advances whatever, now employs them, and is carrying on the Manufactory of Cotton, and I am told on Enquiry without Loss to himself; but for want of Hands to Labor, and some additional Encouragement, he has not had it in his Power to render it so beneficial to himself, as a Work of such Ingenuity and Consequence and the giving up all his Time and Attention to it realy merits; and tho’ he had an Offer soon after he began the Attempt in this State of three Hundred Guineas to be paid him in Charleston as an Inducement to remove to a distant Country where he shou’d find  constant Employment and Support, yet he had the Resolution to refuse the Offer from a Motive of Honor, and Predilection to this Country, and has under ev’ry Difficulty which he encounter’d and which will ever attend all new Systems of Invention and Improvement by indefaticable Industry and Application alone been enabled in little more than twelve Months to finish and give Employment to a Carding Machine which can finish and turn of 50 Weight Cotton Rolls ready prepar’d for Spinning, by the work of one Negroe only, but if work’d by Water or Horses can finish from 70 to 80 lb. clean rolls daily. A Slabbing Machine (the first and I am told the only one introduc’d into America) with 30 Spindles which takes of the Rolls from the carding Machine and prepares them for Spinning fine Thread on the spinning Machines, capable with one grown Negroe and two small Boys or Girls about 10 or 12 years old of turning of 40 lb. course Thread daily. Four Spinning Machines containing 84 Spindles each, ev’ry one of which, with the Labor of one Negroe Wench and the Assistance of one Girl about 12 years old to two Machines to join the Threads when broke, is capable of Spinning daily 6 lb. of very fine or 8 lb. of courser Thread proper for making Muslins, Handkerchiefs, Dimothys, Jeans, Thicksets, Corduroys, Velvets, Velverets, Royal Ribbs, Manchester Stripes, Cottons for printing or any other Kind of cotton Manufactory useful and proper for the Climate and which are usually imported to a very large Amount annually into the united States. These with the Addition of four other spinning Machines might be conducted with the Expence of one white person to superintend the whole, and the Labor of 11 or 12 Grown Negroes and seven or eight Boys and Girls for ten to 12 years of Age wou’d produce on an Average 50 lb. Thread daily, which Thread I am inform’d will manufacture 200 yards of any of these enumerated Articles and give constant Employment to 25 or 30 Weavers, and the Thread if sold at the moderate price of 2/6 pr Lb. will amount annually to about two Thousand pounds but with the Addition of proper Workmen to Weave, Bleach, dye, dress, and finish the same for Sale wou’d Amount at the low Average price of two Shillings and Sixpence per Yard to Seven Thousand five Hundred pounds yearly and upwards and which cou’d in the like proportion without any other Inconvenience than an Increase of Capital and additional Employment of Labourers and Workmen be enlarg’d to equal any Demand for Consumption this Country might require and wou’d be a real Saving to the States of such an annual Sum as is now constantly remitted to Foreigners for the purchase of such Articles as might be procured at Home,  give Circulation of Cash among ourselves, be the Means of disengaging the Country from the Difficulties and Incumbrances they now labor under from accumulating Debts and their Dependance on foreign Countries for Supplies. As I have taken some pains in making Enquiries into the Nature and Practicability of conducting a Manufactory in this State I find that under ev’ry Discouragment of the first Attempt to introduce a regular System of Industry, by instructing Youth very early in the Habits of learning useful Branches of Manufactories, concentering one general Plan of carrying on a Factory unsuitable to the former Habits and Disposition of the Inhabitants and generally seems impracticable or at least not worth Attention and Support, and which Opinion has been studiously supported by importing Merchants who since the Revolution have had a very serious and alarming Influence over the Minds of the greatest part of the Citizens who were most active in and lost the greatest part of their Property by the Revolution, yet by constant Care and Attention to that Business this valuable Artizan with the want of proper Conveniences in Buildings proper to accomodate a Factory and other Support necessary for the Undertaking, his Machines have been kept employ’d and he has at constant Work about eight Weavers and a Stocking Loom and has already manufactured above 2000 Yards of Cloth of different Kinds, and weaves on an Average about 10 pair Stockings weekly but for want of being able to extend his Plan has been oblig’d to refuse employing a Number of Weavers lately arriv’d from Europe who have apply’d to him for Work and who to be in Numbers settled in this Country unemploy’d, yet from the Hope he still flatters himself with, of being able ultimately to succeed in the Design of rendering it beneficial to himself, useful to the public, and of overcoming fix’d Rooted prejudices, he has undertaken to invite over from Europe the necessary Artificers wanting to compleat his Design, viz. Bleacher, Dyer, Callico Printer and Dresser, who are shortly to arrive, and then he doubts not to finish his Goods for Sale as cheap and in as neat and workmanlike a Manner as any of the Kind imported. He has further endeavour’d to extend the Benefits of his Knowledge in these useful Machines to save Labor in the manufactoring Line by introducing under his Inspection and Patronage the like Machines for carrying on those Branches of cotton Manufactory at or near Lands Ford on the Catawba River in York County near the No. Carolina Line and will promote, as far as his Abilities will allow, the Establishment of those Manufactories in the different Remote Parts of this State where Clothing of ev’ry Kind except at very dear Rates and under great  Dissadvantages owing to the Distance and Difficulty of transporting their Produce to Market; and will supply Machines on reasonable Contracts (and instruct the Inhabitants in the Use of them) to any person or persons who will apply to him for them; And as many if not most of the Articles necesary for Spinning, dyeing and Dressing may be cultivated and rais’d in the State, large Quantities of Goods may be manufactor’d at Home with little Expence and Labor, take of few or none of the grown Inhabitants from improving and cultivating their Land in farming and Agriculture, be the means of finding a ready Market at Home for many Articles they have not yet thought of cultivating. Children from 10 to 15 years old who are now brought up by their parents in Habits of Idleness may find beneficial Employment and by adding their Mite to the Maintenance of a large Family, be instructed in useful Trades and be thro’ Life a continual Source of Advantage to them and their growing Families, thereby rendering us independent of foreign Nations for any real Convenience of Life, promote general Industry and give Strength, Riches and Stability of every Part of the Union. Many course Articles for private Consumption I understand have since the War been manufactur’d by individuals in the remote parts of the State under many Dissadvantages and at very dear Rates on Account of the Scarcity of Artificers and the consequent high Prices of Labor from those Wants, but from the best Information I have been able to obtain, this is the first Attempt to introduce a Plan on general Principles of establishing a Factory for supplying the Citizens at large: New Systems have ever met with Opposition and liable to many Difficulties, but it’s highly reasonable to suppose that by promoting and encouraging the Introduction of new Inventions to supply the purpose of personal Labor, and if by that Assistance, Experience proves that one Man can perform the Labor of twenty, I think there can be no doubt that in an infant Country like this, when once properly establish’d, its Value and Usefulness to the States will rapidly increase, Artificers of every kind will be induc’d to emigrate from foreign Nations and settle in a Country where constant Employment will be given and a better price for their Labor afforded them than they can receive elsewhere, where Taxes are low, Provisions cheap, the conveniences of Life abundant, valuable Freeholds easily acquir’d, and from the Nature and fix’d principles of our republican Government, wherein ev’ry industrious Citizen has a constitutional right to take his Share in it’s Organization, themselves and their Posterity will remain free from the Fetters of Tyranny, Oppression and Bigotry. History informs us that the Netherlands and Flanders not many Ages ago were the great Imporiums  for Manufactures of all Kinds which Great Britain imported with great Loss to her Revenue, and England at that Time like America now exported her staple Commodities to those Countries to be manufactored for her Use and continued so ‘till the Oppression and Superstition of the spanish Task Masters brought the poor industrious Artificers to such a State of Vassalage and Slavery as compell’d them to seek an Asylum in a Land of more Liberality and Freedom, where under the protection and with the fostering Hand of royal and parliamentary Aid, with prospects then less flattering than America can now boast of, they acquir’d a settled Establishment that has ever since been gradually improving and by increasing the Value of ev’ry kind of property in that Country, multiplying her Inhabitants, civilizing her Subjects by learning them useful Habits of Industry and increasing the Circulation of Cash amongst them, has been the principal Cause of raising Great Britain to her present State of Grandeur and Opulence, and from a small Beginning has in little more than a Century brought Manufactories to that State of Excellence and Perfection as to be deservedly the Admiration of the whole World.
As you Sir are plac’d in a public Station in the federal Government, I have taken the Liberty of troubling you with these Remarks on the Policy of encouraging ev’ry improv’d Method of Carrying on manufactories so much wanted in America; shou’d any Thing of the Kind come under public Consideration, and you shou’d think that any Thing can be collected from the Observations I have made serviceable to the Community, you are at Liberty to make what Use of them you think proper. My Knowledge of the Business extends very little further than from Information which I have taken some pain to collect from the best of Motives, that of public Utility, and I hope you will believe that I am with Regard Sir your most Obt. Hble Servt,

Jos. Atkinson

